Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grooves in claim 2 and the rivet for receiving a pressure ratchet in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 includes a third channel between the first and second channels, the third channel having “a first slit with a first area for gripping the attachment mechanism” (emphasis added). It is unclear how the first slit can grip the attachment mechanism because the slit is part of the attachment mechanism (noting that the hook and channels form the attachment mechanism and allow the attachment mechanism to receive and secure the strap; see claim 1 and specification of instant application). As best understood, it appears that “the attachment mechanism” in lines 2-3 of claim 8 should read “the strap” since the channels (and first slit of third channel) receive, secure, and grip the strap (figs. 8I-8K). For the purposes of claim interpretation, “the attachment mechanism” in lines 2-3 of claim 8 is being interpreted as though it reads “the strap”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang (US 2018/0343982). Chang discloses a system for an attachment mechanism for attaching a strap around a body comprising a hook (10, noting especially portion 12) having a longitudinal axis and coupled to the strap at a first region (e.g., 14) of the hook, a first channel (124) allowing the attachment mechanism to receive the strap and a second channel (see examiner-annotated reproduction of fig. 11 below; fig. 11 is being used because the view is straight on, but has the same configuration of 1st and 2nd channels as the hook in fig. 2) extending from the first channel and having an opening (space defined by channel walls, consistent with the instant application, wherein channels 614, 616, and 618 in fig. 6 are described as each having an opening in par. [0095]-[0097]) allowing the attachment mechanism to secure the strap, the opening extending along a second longitudinal axis, the second longitudinal axis forming an angle of less than 90 degrees with the first longitudinal axis. Note that the strap may be a waist belt according to Chang ([0038]) and is therefore capable of being attached around a body extremity such as a thigh. 

    PNG
    media_image1.png
    494
    457
    media_image1.png
    Greyscale

Regarding claim 4, the system of Chang further comprises a cord (20 or 720) attached at a third region (region containing 162 or 730) of the hook.
Regarding claim 5, a fastener (730) is attached to the cord (720) ([0035]; fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-9, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 5,295,996) in view of Gyure (US 7,299,527). Regarding claim 1, Blaire discloses a system for an attachment mechanism for attaching a strap around a body extremity comprising a hook (connector member having C-shaped connector leg 16 and connector loop 17) having a first longitudinal axis and coupled to the strap at a first region (17) of the hook, a first channel (smaller space formed by connector gap 18) allowing the attachment mechanism to receive the strap and a second channel (space defined inside C-shaped leg 16) extending from the first channel and having an opening allowing the attachment mechanism to secure the strap, the opening extending along a second longitudinal axis. However, Blair fails to disclose that the second longitudinal axis is formed at an angle of less than ninety degrees with the first longitudinal axis. 
Gyure discloses another buckle-type fastener (25) for attaching a strap around another object, wherein the buckle comprises a hook (note hook formed as a result of passage 54) having a first longitudinal axis (46) and coupled to the strap at a first region (74) of the hook, and several channels forming a tortuous path (54) including a first channel (48; see also examiner-annotated figure below) allowing the attachment mechanism to receive the strap (fig. 10) and a second channel (60) extending from the first channel and having an opening allowing the attachment mechanism to secure the strap (see fig. 24; allows strap to be advanced out of tortuous path such that it can be secured in 42), the opening extending along a second longitudinal axis (parallel to line 64 in fig. 2), the second longitudinal axis forming an angle of less than ninety degrees with the first longitudinal axis. As noted above, the three channels (614, 616, and 618) shown in fig. 6 of the instant application are all described as having an opening. Thus, the opening is considered the spaced formed by the channel itself. 

    PNG
    media_image2.png
    568
    596
    media_image2.png
    Greyscale

 Gyure teaches that the tortuous path (54) formed by the channels of the buckle allows the strap to be selectably manually moved in and out of the slot while helping to restrict the strap from inadvertently dislodging from the slot to the outer periphery portion (see abstract). It would have been obvious to one of ordinary skill in the art to have modified the hook (connector member) of Blair to include the channel configuration (54) taught by Gyure to better prevent inadvertent dislodgement of the strap from the channel. With such a channel configuration incorporated onto connector member of Blair, the system has first and second channels as claimed (see annotated figure above). 
Regarding claim 3, Blair in view of Gyure discloses the invention substantially as claimed including that the second channel forms an angle of less than 90 degrees with the first longitudinal axis. However, Blair in view of Gyure does not expressly disclose that this angle is less than 20 degrees. It would have been obvious to one of ordinary skill in the art to have modified the second channel of Blair as modified by Gyure such that the angle formed by the second longitudinal axis is less than 20 degrees with the first longitudinal axis since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Blair as modified by Gyure would not operate differently with the claimed angle since the 2nd channel would still provide an angled extension allowing the slot to clear the tortuous passage (54). Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges ([0005], [0094]-[0096] of instant application’s specification).
Regarding claim 4, Blair discloses that a cord in the form of a strap extension (36; fig. 10) that can be attached at a third region (i.e., region with channels) of the hook.
Regarding claim 5, a fastener (38) is attached to the cord (36).
Regarding claim 6, a mount (unnumbered end loop attached to 38, similar to loop 37 in fig. 10), engages the fastener (38).
Regarding claims 8 and 9, the system comprises a third channel as taught by Gyure between the first and second channel (see examiner-annotated figure below, noting that a different portion of the tortuous passage 54 is being considered the claimed first channel). 

    PNG
    media_image3.png
    490
    525
    media_image3.png
    Greyscale


The term “slit” is being given its broadest reasonable interpretation of “a long, narrow cut or opening”. The third channel taught by Gyure has a first slit with a first area for gripping the strap (note 35 USC 112b rejection above), a second slit with a second area and a third slit with a third area, wherein the third area is less than the second area and the second area is less than the first area (see examiner-annotated reproduction of fig. 2 below), noting that the slits may be arbitrarily assigned as currently claimed. This is consistent with the instant specification as the third channel (corresponding to channel 616 in fig. 6 of the instant application since this is the channel between the other two channels 618 and 614) is continuous along its entire length (i.e., there are no breaks or disruptions formed by material of the hook) such that the slits making up the channel are also continuous. 

    PNG
    media_image4.png
    442
    478
    media_image4.png
    Greyscale

Regarding claim 17, Blair discloses a method for attaching a strap around a body extremity for controlling blood flow comprising providing an apparatus comprising a hook (connector member having C-shaped connector leg 16) having a first longitudinal axis and coupled to the strap at a first region (17) of the hook, a first channel (smaller space formed by connector gap 18) allowing the attachment mechanism to receive the strap and a second channel (space defined inside C-shaped leg 16) extending from the first channel and having an opening allowing the attachment mechanism to secure the strap, the opening extending along a second longitudinal axis. Blair further discloses wrapping the strap around a junction and receiving, by the second channel, the strap to secure the strap (in configuration shown in fig. 6) around the junction (note fig. 3, strap is wrapped around extremity to apply pressure to pressure point, which may be junction between legs and torso; col. 1, ll. 24-4, col. 3, ll. 18-35). However, Blair fails to disclose that the second longitudinal axis is formed at an angle of less than ninety degrees with the first longitudinal axis. 
Gyure discloses another buckle-type fastener (25) for attaching a strap around another object, wherein the buckle comprises a hook having a first longitudinal axis (46) and coupled to the strap at a first region (74) of the hook, a first channel (see examiner-annotated figure above) allowing the attachment mechanism to receive the strap and a second channel (60) extending from the first channel and having an opening allowing the attachment mechanism to secure the strap, the opening extending along a second longitudinal axis, the second longitudinal axis forming an angle of less than ninety degrees with the first longitudinal axis. Gyure teaches that the tortuous path (54) formed by the channels of the buckle allows the strap to be selectably manually moved in and out of the slot while helping to restrict the strap from inadvertently dislodging from the slot to the outer periphery portion (see abstract). It would have been obvious to one of ordinary skill in the art to have modified the hook (connector member) of Blair to include the channel configuration (54) taught by Gyure to better prevent inadvertent dislodgement of the strap from the channel. With such a channel configuration incorporated onto connector member of Blair, the system has first and second channels as claimed (see annotated figure above), wherein the second longitudinal axis is formed at an angle of less than ninety degrees with the first longitudinal axis. 

Regarding claim 18, as disclosed by Blair, providing the apparatus further comprises providing a cord (36; fig. 10) attached to a third region of the hook (when extension strap is used, loop 37 is coupled to connector arm 16 of the connector member attached to strap 11 as understood by one of ordinary skill in the art to increase length of strap structure; col. 3, ll. 60-68), a fastener (38) attached to the cord, and a mount (unnumbered loop connecting 38 to 36, similar to loop 37) engaged to the fastener. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Gyure as applied to claim 1 and further in view of Kirkham (US 2011/0126382). Blair in view of Gyure discloses the invention substantially as stated above except for grooves as claimed.
Kirkham discloses another tourniquet fastening buckle (fig. 4), wherein the buckle includes a slot (418) that receives the tourniquet strap. Kirkham teaches that it is known to include a series grooves (formed from teeth 420) along the slot that receives the strap of a tourniquet to pinch, lock onto, or otherwise engage the strap when it is placed in the slot ([0058]). It would have been obvious to one of ordinary skill in the art to have further modified Blair in view of Gyure to include a series of teeth which form grooves therebetween along the second channel as taught by Kirkham to provide a better grip on the strap when it is disposed in the second channel. 
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair in view of Gyure as applied to claim 1 above and further in view of Solomon (US 2016/0135575). Blair in view of Gyure discloses the invention of claim 10 substantially as explained in more detail with respect to claim 1 (please see above regarding the hook, first channel, and second channel of Blair in view of Gyure). Blair in view of Gyure does not expressly disclose that the tourniquet strap is coupled to a harness. 
Solomon teaches a system comprising a tourniquet, a tourniquet holster which receives the tourniquet ([0032]), and a harness, wherein the tourniquet is coupled to the harness via the tourniquet holster ([0013]). It would have been obvious to one of ordinary skill in the art to have modified the system of Blair to include a harness coupled to the tourniquet strap by way of a tourniquet holder as taught by Solomon to allow a secure way of carrying the tourniquet while the user  (e.g., law enforcement, first responders, military personnel) performs a task in which an injury may occur such that the tourniquet can be used in a timely fashion. 
Regarding claim 11, the strap of Blair comprises a first portion, an attachment portion attached to the first portion, a main portion attached to the attachment portion and an elastic portion attached to the main portion.  See the examiner-annotated reproduction of figs. 4 and 5 of Blair, noting that all portions of the strap are considered attached to all other remaining portions (through the rest of the strap material) and the entire strap (12) is elastic (“elastomeric strap”). 

    PNG
    media_image5.png
    613
    735
    media_image5.png
    Greyscale

Regarding claim 12, the strap further comprises a hook-fastener (e.g. 20; hook and loop fastener) disposed between the attachment portion and the main portion.
Regarding claim 13, the first channel is capable of receiving the hook-fastener of the strap (since the hook fastener can be slid into the first channel if desired).
Regarding claim 14, the main portion includes a rivet (30/29) for receiving a pressure ratchet (34 – noting that pressure can be ratcheted up or down by rotating 34 relative to 24; it is further noted that the pressure ratchet is not being positively recited as part of the claimed structure).
Regarding claim 15, the attachment portion has a first elasticity, noting that the entire length of the strap is elastic (“elastomeric strap”; see abstract).
Regarding claim 16, the elastic portion has a second elasticity (noting that no value of elasticity is being claimed and the first and second elasticities may be the same as currently claimed). 
Allowable Subject Matter
Claims 7 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of the following prior art references discloses buckle structures having a hook, a first channel, and a second channel angled with respect to hook’s longitudinal axis.
US 779,279 to Hastings: see fig. 1
US 1,860,170 to Bronson; see fig. 1,4
US 2005/0066484 to Hurn; see fig. 1

The following prior art reference discloses a harness attached to a tourniquet:
US 2011/0072545 to Bennett; harness 90, tourniquet 74; fig. 7

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 9/2/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771